13-3218 (L)
         Cheng v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A070 701 933
                                                                               A073 174 512
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       ZHEN FU CHENG, SHU LING NI,
14                Petitioners,
15                                                              13-3218 (L),
16                         v.                                   13-3237 (Con)
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:                Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney
26                                       General; Katherine E. Clark, Senior
27                                       Litigation Counsel; Dawn S. Conrad,
         08152014-B-3-6
 1                                 Trial Attorney, Office of
 2                                 Immigration Litigation, United
 3                                 States Department of Justice,
 4                                 Washington, D.C.
 5
 6           UPON DUE CONSIDERATION of these petitions for review of

 7   two Board of Immigration Appeals (“BIA”) decisions, it is

 8   hereby ORDERED, ADJUDGED, AND DECREED that the petitions for

 9   review are DENIED.

10           Petitioners Zhen Fu Cheng and Shu Ling Ni, natives and

11   citizens of China, seek review of two August 2013, decisions

12   of the BIA, affirming the February 6, 2012, decision of

13   Immigration Judge (“IJ”) Sarah M. Burr, denying their

14   applications for relief under the Convention Against Torture

15   (“CAT”).         In re Zhen Fu Cheng, No. A073 174 512 (B.I.A. Aug.

16   16, 2013), and In re Shu Ling Ni, No. 070 701 933 (B.I.A.

17   Aug. 8, 2013), aff’g Nos. A073 174 512, A070 701 933 (Immig.

18   Ct. N.Y. City Feb. 6, 2012).        We assume the parties’

19   familiarity with the underlying facts and procedural history

20   of this case.

21           Under the circumstances of this case, we have reviewed

22   the IJ’s decision as modified by the BIA.         See Xue Hong Yang

23   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

24   The applicable standards of review are well established.

25

     08152014-B-3-6                      2
 1   See 8 U.S.C. § 1252(b)(4)(B); see also Jian Hui Shao v.

 2   Mukasey, 546 F.3d 138, 157-58 (2d Cir. 2008).

 3          Petitioners sought relief under the CAT based on their

 4   claim that they fear forced sterilization because they have

 5   had more than one child in violation of China’s population

 6   control program.         For largely the same reasons as this Court

 7   set forth in Jian Hui Shao, 546 F.3d 138, we find no error

 8   in the agency’s determination that petitioners failed to

 9   demonstrate their eligibility for CAT relief on this basis.

10   See Jian Hui Shao, 546 F.3d at 158-72.

11          For the foregoing reasons, the petitions for review are

12   DENIED.         As we have completed our review, any stay of

13   removal that the Court previously granted in these petitions

14   is VACATED, and any pending motion for a stay of removal in

15   these petitions is DISMISSED as moot.         Any pending request

16   for oral argument in these petitions is DENIED in accordance

17   with Federal Rule of Appellate Procedure 34(a)(2), and

18   Second Circuit Local Rule 34.1(b).

19                                     FOR THE COURT:
20                                     Catherine O’Hagan Wolfe, Clerk
21
22
23




     08152014-B3-6                       3